Citation Nr: 0525189	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  04-10 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for varicose veins 
of the right upper extremity, currently evaluated as 
20 percent disabling. 

2.  Entitlement to an increased evaluation for varicose veins 
of the left lower extremity, currently evaluated as 
20 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1947 to June 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs 
(VA) Regional Office (RO).  The RO assigned 20 percent 
evaluations for each lower extremity.  

In July 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  Varicose veins of the right upper extremity are 
manifested by periodic edema, discomfort of the legs and 
feet, and incompetent valves of superficial veins.

2.  Varicose veins of the left lower extremity are manifested 
by periodic edema, discomfort of the legs and feet, and 
incompetent valves of superficial veins.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for varicose veins of the right upper extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2004).

2.  The criteria for an evaluation in excess of 20 percent 
for varicose veins of the left lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.104, 
Diagnostic Code 7120.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide; and that (4) VA will request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the January 2003 letter sent to the veteran.  In 
it, the RO informed the veteran that in order for him to 
receive a higher evaluation, the evidence would need to show 
that his service-connected disability had worsened.  In the 
letter, it also informed him that if he had received private 
treatment for his disability that he could complete the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to VA, and that VA would request those 
records for him.  It noted that he could obtain those records 
himself and submit them.  It added that it would make 
reasonable efforts to obtain records from other federal 
agencies and that all he had to do was inform it of where he 
had received treatment and that it would obtain those 
records.  This informed the veteran of its duty to obtain 
records from federal agencies and its duty to assist the 
veteran in obtaining private records, and the veteran's 
ability to submit private records himself.  Finally, the RO 
stated that if the veteran had no evidence to submit or that 
he had already informed VA of all the medical treatment 
reports, to inform VA.  It asked the veteran to submit the 
evidence as soon as possible.  The Board finds that this 
essentially informed the veteran that he should submit any 
evidence in his possession that pertained to the claims.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA treatment 
records, dated from 2002 to 2004.  The veteran has submitted 
private medical records and, at the Board hearing, he 
submitted more recent VA treatment records, dated in 2005.  
At the hearing, he provided a waiver to allow the Board to 
review the evidence in the first instance.  See 38 C.F.R. 
§ 20.1304(c) (2004).  The Board notes that the veteran 
submitted copies of the 2005 records following the July 2005 
Board hearing, which were received by the Board in August 
2005, and the veteran did not provide a waiver.  The evidence 
submitted is duplicative of that which the veteran submitted 
at the July 2005 hearing, and thus the Board need not remand 
the case for the RO to review this evidence, as the veteran 
has already provided a waiver for that evidence.  The veteran 
has not indicated the existence of any additional records 
that would aid in substantiating the claims.  Additionally, 
VA has provided the veteran with an examination in connection 
with his claims.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision

The veteran asserts that the 20 percent evaluation for each 
lower extremity does not compensate him for the pain and 
discomfort he feels in his legs as a result of the varicose 
veins.  

Service connection for bilateral varicose veins was granted 
by means of a September 1996 rating decision and assigned a 
10 percent evaluation.  In September 1997, the RO granted a 
30 percent evaluation.  

The veteran filed a claim for increase in January 2003.  In 
the March 2003 rating decision on appeal, the RO discontinued 
the 30 percent evaluation for bilateral varicose veins and 
reclassified the service-connected disability as two, 
separate disabilities-varicose veins of the right lower 
extremity and varicose veins of the left lower extremity and 
assigned each lower extremity a 20 percent evaluation.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran's service-connected varicose veins of the right 
lower extremity and the left lower extremity are evaluated 
under Diagnostic Code 7120, which addresses varicose veins.  
Under that Diagnostic Code, a 20 evaluation is warranted for 
persistent edema, incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema.  38 C.F.R. § 4.104, Diagnostic Code 7120.  A 40 
percent evaluation is warranted for persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  Id.  A 60 percent rating is warranted for 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  Id.  A 
100 percent rating is warranted for massive, board-like edema 
with constant pain at rest.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of evaluations in excess of 20 percent for each lower 
extremity.  In a January 1999 letter, Dr. AP stated the 
veteran had bilateral leg and foot edema "off and on," 
especially after prolonged standing.  In a June 1999 letter 
from Dr. WE, he stated the veteran's varicose veins had 
produced intermittent swelling and discomfort of the lower 
extremities, which he stated could not be cured.  He noted 
that the varicose veins could be controlled with elevation 
and appropriate use of compression stockings.  He attached a 
copy of a June 1999 lower extremity venous duplex scan which 
showed no deep vein thrombosis of either extremity, but 
showed varicose veins with multiple incompetent perforator 
veins.  A December 1999 VA deep venous Doppler examination of 
the left lower extremity showed that all veins were well 
visualized and compressible with normal flow and 
augmentation.  The impression was that there was no evidence 
of deep vein thrombosis.  

The veteran's lower extremities were examined at VA in 
September 1998, January 2000, January 2001, August 2002, and 
November 2002, and each time, the examiner stated there was 
"no edema."  It was consistently noted that the veteran had 
not lost vibratory sense in the lower extremities, but had 
lost some sensation in the feet.  December 1999 private 
medical records show that the veteran was seen two times that 
month and the examiner noted there was no edema in the lower 
extremities and there were good peripheral pulses.  A July 
2001 VA examination report shows that there was "no 
significant edema" of the feet and ankles at that time.  In 
January 2001, August 2002, and November 2002 VA treatment 
records, the examiners stated there was no cyanosis of the 
lower extremities.  Additionally, in the November 2002 
treatment report, the examiner stated that the veteran had 
moderate varicosities of the lower extremities, which were 
enlarged and torturous.  

In an April 2002 letter from a private physician, Dr. IR 
stated that physical examination revealed varicosities of 
veins of the lower extremities, all the way down to the 
ankles and feet.  There was no localized tenderness in the 
calf or bones of the legs.  She noted the findings made in 
venous studies and that Dr. WE was correct that the condition 
was a chronic one without any cure.  Dr. IR stated it would 
probably get worse.  In a September 2002 follow-up letter, 
Dr. IR reiterated that the veteran's symptoms would only get 
worse in time.  She attributed the veteran's complaints of 
tiredness, fatigue, edema, and pain to the varicose veins of 
the lower extremities and multiple attacks of 
thrombophlebitis.  She added, "Essentially speaking, he can 
use special stockings, give plenty of rest to his legs and 
feet, and he might have to elevate his legs and feet quite 
often during the daytime."  Dr. IR concluded she had no 
other suggestions to assist with these problems and stated 
the veteran was "permanently disabled."  

A March 2003 VA examination report shows the veteran reported 
chronic pain in his legs and fatigue after exertion.  He 
noted that the symptoms improved with elevation and with use 
of elastic hose, but that prolonged use of the hose caused 
discomfort.  Physical examination revealed multiple varicose 
veins with torturous ones in the left upper leg.  There was 
1+/4+ edema of the lower extremities.  The examiner entered a 
diagnosis of moderate to severe varicosities of the bilateral 
lower extremity with postphlebitic lower extremities.  

A February 2005 VA outpatient treatment report shows that the 
examiner noted that a Doppler ultrasound of the lower 
extremities conducted six months prior showed "normal deep 
veins with no evidence of thrombus."  Physical examination 
revealed dilated and torturous superficial veins which were 
soft to touch and showed no evidence of thrombus within them.  
There was no evidence of thrombophlebitis.  The examiner 
noted the veteran had varicosities in the right and left 
calves with the rest of the examination being "within normal 
limits."  The examiner stated that he and the chief of 
ambulatory surgery determined there was no evidence of 
thrombus with the varicose veins and felt that the veteran 
would likely benefit from thigh-high stockings to be worn at 
all times except while sleeping.  He added, "Without 
evidence of thrombophlebitis or clot formation and with the 
normal deep venous study, we feel that an operation at this 
time is not warranted or justified."  

In April 2005, the veteran was seen for follow-up complaining 
that the stockings had not solved the problem of pain when 
standing, but noted that the pain was better when he elevated 
his lower extremities.  He expressed concern that the 
stockings were causing pooling in the veins.  Physical 
examination revealed no edema of the lower extremities.  The 
examiner diagnosed incompetent valves of superficial veins of 
the lower extremities.  A July 2005 VA outpatient treatment 
report shows the veteran reported he was having difficulty 
with the compression hose and how they would turn his toes 
blue.  The examiner stated that the hose were causing the 
veteran discomfort and that over a period of time, "he will 
be unable to walk on these legs."  He described the 
veteran's varicose veins as unsightly and that the veteran 
had incompetencies both in the deep and superficial veins.  
He added that, "This should suffice as a letter to his Board 
for decision regarding his service connection."

At the July 2005 hearing before the undersigned, the veteran 
testified he had undergone surgery for his varicose veins in 
1981, at which time he had 75 incisions on both legs.  He 
stated he was given support hose in 1994 or 1995, which made 
his toes turn purple and scared him because he was worried 
about getting gangrene.  The veteran stated that his left leg 
was worse than the right.  He testified that he was referred 
to a vascular surgeon in February 2005 and that the doctor 
told him he was afraid to operate because of fear that the 
left leg would have to be amputated.  

The Board finds that the symptoms described above are 
indicative of no more than a 20 percent evaluation for each 
lower extremity.  See 38 C.F.R. § 4.104, Diagnostic Code 
7120.  As pointed out, the veteran's lower extremities have 
been examined on multiple occasions from 1998 to 2005.  Edema 
was noted on two occasions, which would not establish a 
finding of persistent edema.  The veteran has stated that his 
discomfort is lessened when he elevates his lower 
extremities, which is contemplated by the 20 percent 
evaluation.  See id.

In order to obtain a 40 percent evaluation, the varicose 
veins need to cause persistent edema and stasis pigmentation 
or eczema.  See id.  Intermittent ulceration is optional and 
not a symptom that is necessary to meet the requirements for 
the 40 percent evaluation.  Id.  The veteran meets neither of 
the two symptoms contemplated by the 40 percent evaluation.  
As stated above, when the veteran's lower extremities were 
examined in September 1998, December 1999, January 2000, 
January 2001, August 2002, November 2002, and April 2005, 
each examiner stated there was "no edema."  In the February 
2005 treatment record, the examiner did not report the 
absence of edema, but also did not report a finding of edema.  
Once the examiner reported the veteran's varicosities, he 
stated that the rest of the examination was "within normal 
limits."  Drs. AP, WE and IR have all stated the veteran has 
intermittent edema.  Such findings are evidence against a 
finding that the veteran has "persistent edema."  In 
January 2001, August 2002, and November 2002, cyanosis was 
reported to be absent.  No medical professional, either VA or 
private, has stated the lower extremities show stasis 
pigmentation or eczema.  The veteran himself has not reported 
any discoloration of the lower extremities.  Thus, the 
veteran's symptoms do not approximate those contemplated for 
a 40 percent evaluation for each lower extremity.  

It must be noted that in a July 2005 VA outpatient treatment 
report, the examiner stated that "over a period of time," 
the veteran would be unable to walk on his legs.  That 
statement relates to symptoms that may occur in the future 
and not to the current level of the veteran's disabilities.  
Thus, the Board finds that an increased evaluation based upon 
this finding alone is not warranted.  If, in the future, the 
veteran feels his service-connected bilateral varicose veins 
have worsened, he may submit claims for increase.  

The veteran is competent to report his symptoms.  To the 
extent that he asserted that he warranted more than the 
30 percent evaluation for the lower extremities, he was 
correct, and the RO granted him a 20 percent evaluation for 
each lower extremity, bringing him to a combined 40 percent 
evaluation for the lower extremities.  However, to the extent 
that he asserts he warrants more than a 20 percent evaluation 
for each lower extremity, the medical findings do not support 
his assertions.  The Board has considered the veteran's 
complaints of pain and difficulty walking, but finds that the 
20 percent evaluation for each lower extremity contemplates 
those complaints, as the 20 percent evaluation contemplates 
persistent edema, and the objective records show that the 
veteran does not have persistent edema.  The veteran has 
stated that when he elevates his legs, the discomfort is 
lessened, which is contemplated by the 20 percent evaluation.  
The veteran testified that he had been told that surgery had 
not been recommended because the examiner thought that his 
left leg might have to be amputated.  Based upon the findings 
made in the February 2005 VA treatment record, it appears 
that the examiners determined that surgery was neither 
"warranted" nor "justified."  Taking the veteran's 
contentions into account and the medical findings, an 
evaluation in excess of 20 percent is not warranted for each 
lower extremity.  The preponderance of the evidence is 
against the claims for increased evaluations, and there is no 
doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

Review of the record reveals that the RO has not expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2004).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. 

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1 (2004), it states that "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  (Emphasis added.)

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the 20 percent evaluation for each 
lower extremity are clearly contemplated in the Schedule and 
that the veteran's service-connected disabilities, standing 
alone, are not exceptional nor unusual such as to preclude 
the use of the regular rating criteria.  The Board is aware 
that Dr. IR stated the veteran was "permanently disabled" 
as a result of the varicose veins of the lower extremities, 
but such contemplates the fact that the veteran's varicose 
veins are permanent (meaning there is no cure) and that they 
do disable him to some extent, which is contemplated by the 
20 percent evaluation.  Additionally, in the July 2005 
treatment record, the VA examiner stated that at some point, 
the veteran would be unable to walk.  That statement is 
addressing the future, as opposed to the current level of the 
service-connected disabilities.  

The Board finds that referral for an extraschedular 
evaluation for the two disabilities is not warranted, as the 
symptoms exhibited have not rendered the veteran's disability 
picture unusual or exceptional, markedly interfered with 
employment, or required frequent inpatient care as to render 
impractical the application of regular schedular standards.  
The veteran has not undergone surgical treatment or been 
hospitalized since 1996 for the service-connected 
disabilities.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, for the reasons stated above, the Board finds 
that remand to the RO for consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


ORDER

Increased evaluations for varicose veins of the right upper 
extremity and varicose veins of the left lower extremity are 
denied.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


